State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 21, 2015                      519054
________________________________

In the Matter of LEVON ISAAC,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
TINA M. STANFORD, as Chair of
   the Board of Parole,
                    Respondent.
________________________________


Calendar Date:   March 31, 2015

Before:   Lahtinen, J.P., Garry, Lynch and Clark, JJ.

                             __________


     Levon Isaac, Hudson, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Laura
Etlinger of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Nichols, J.),
entered July 8, 2014 in Columbia County, which, in a proceeding
pursuant to CPLR article 78, granted respondent's motion to
dismiss the petition.

      Petitioner is currently serving a sentence of 2½ to 5 years
in prison upon his conviction of burglary in the third degree.
He commenced this CPLR article 78 proceeding challenging a March
2013 decision of the Board of Parole denying his request for
parole release. Respondent moved to dismiss the petition on the
ground that, among others, the proceeding was moot given the
Board's subsequent denial of petitioner's request to be released
to parole supervision. Supreme Court granted the motion and this
appeal by petitioner ensued.
                              -2-                  519054

      We affirm. Petitioner received all of the relief to which
he is entitled by the Board's reconsideration of his request for
parole release that it again denied in October 2013 (see Matter
of Hardwick v New York State Dept. of Parole, 116 AD3d 1332
[2014]; Matter of Tafari v Evans, 92 AD3d 1060 [2012], lv denied
19 NY3d 802 [2012]). Accordingly, Supreme Court properly
dismissed the proceeding as moot, and we find that the exception
to the mootness doctrine is inapplicable to the circumstances
presented here (see Matter of Ellison v Evans, 100 AD3d 1159,
1160 [2012]; Matter of Gilsinger v New York State Div. of Parole,
76 AD3d 1130 [2010]).

     Lahtinen, J.P., Garry, Lynch and Clark, JJ., concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court